Case 5:21-mc-00011-JSM-PRL Document 4 Filed 09/16/21 Page 1 of 2 PageID 28




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   OCALA DIVISION

KENNETH D. BELL, in his capacity as
court-appointed Receiver for Rex
Venture Group, LLC dba
ZeekRewards.com

       Plaintiff,

v.                                                         Case No: 5:21-mc-11-JSM-PRL

TODD DISNER, TRUDY GILMOND,
TRUDY GILMOND, LLC, JERRY
NAPIER, DARREN MILLER,
RHONDA GATES, DAVID
SORRELLS, INNOVATION
MARKETING, LLC, AARON
ANDREWS, SHARA ANDREWS,
GLOBAL INTERNET
CORPORATION, T. LEMONT
SILVER, KAREN SILVER, MICHAEL
VAN LEEUWEN, DURANT
BROCKETT, DAVID KETTNER,
MARY KETTNER, P.A.W.S.
CAPITAL MANAGEMENT LLC,
LORI JEAN WEBER and
ZEEKREWARDS.COM,

       Defendants.


                                         ORDER

       This matter is before the Court on the motions of Kenneth D. Bell in his capacity as

court-appointed receiver for Rex Venture Group, LLC (“Plaintiff”) for issuance of writs of

garnishment as to Bank of America, N.A. (Doc. 2) and Fairwinds Credit Union

(“Garnishees.”) (Doc. 3). On August 14, 2017, Plaintiff obtained a judgment in the United

States District Court for the Western District of North Carolina against each member of a

Defendant class, including Defendant Joni Michael in the amount of $14,570.96. (Doc. 1).
Case 5:21-mc-00011-JSM-PRL Document 4 Filed 09/16/21 Page 2 of 2 PageID 29




       On April 28, 2021, Plaintiff registered the judgment with this Court. (Doc. 1). There

remains due and owing $14,570.96, plus post-judgment interest. Now, Plaintiff moves for the

writs of garnishment and suggests that each Garnishee may have in its possession and control

certain monies or property belonging to Defendant Joni Michael sufficient to satisfy the

judgment in whole or in part. Pursuant to Fed. R. Civ. P. 69, the Court must follow state law

regarding garnishment procedures. See Fed. R. Civ. P. 69. Chapter 77 of the Florida Statutes

prescribes the procedure for issuance and enforcement of writs of garnishment.

       Accordingly, upon due consideration, Plaintiff’s motions for issuance of writ of

garnishment (Docs. 2 & 3) are GRANTED, and the Clerk is directed to issue the Writs of

Garnishment (including the Notice and Claim of Exemption) attached to each motion. (Docs.

2-1, 3-1). Plaintiff must fully comply with all notice requirements of §77.041, Florida Statutes.

       DONE and ORDERED in Ocala, Florida on September 16, 2021.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                              -2-
